J-S62037-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: P.A.R.                      :           IN THE SUPERIOR COURT OF
                                   :                PENNSYLVANIA
                                   :
                                   :
APPEAL OF: A.C., BIOLOGICAL MOTHER :               No. 779 WDA 2015

                     Appeal from the Order March 31, 2015
                In the Court of Common Pleas of McKean County
                      Orphans’ Court at No(s): 42-14-0221

IN RE: X.J.R.                      :           IN THE SUPERIOR COURT OF
                                   :                PENNSYLVANIA
                                   :
                                   :
APPEAL OF: A.C., BIOLOGICAL MOTHER :               No. 780 WDA 2015

                     Appeal from the Order March 31, 2015
                In the Court of Common Pleas of McKean County
                     Orphans’ Court at No(s): 42-14-0221-1


BEFORE: GANTMAN, P.J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                  FILED NOVEMBER 24, 2015

     Appellant, A.C. (“Mother”), appeals from the orders entered in the

McKean County Court of Common Pleas, which granted the petitions of

McKean County Children and Youth Services (“CYS”), for involuntary

termination of Mother’s parental rights as to her twin minor children, P.A.R.

and X.J.R. (“Children”). We affirm.

     The relevant facts and procedural history of this case are as follows.

Children were born in January 2014.    On February 1, 2014, Father placed

X.J.R. in scalding hot water in an attempt to bathe him, which caused X.J.R.

_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S62037-15

to suffer burns to his hands and feet.     At the time, Father was under the

influence of marijuana, and Mother was recovering from an infection

sustained during her cesarean section. Father claimed he filled a container

with water, placed it on the changing table next to X.J.R., stepped away for

a moment, and upon his return, saw that X.J.R. was wet, crying, and had

burns on his hands and feet. Police investigated the incident and discovered

drugs and drug paraphernalia in Mother and Father’s home. The condition of

the home was also in complete disarray, as there were clothes and baby

items scattered throughout the home and on the floor, drug paraphernalia

out in the open, a cockroach infestation, and dirty dishes scattered

everywhere.

        CYS filed petitions for emergency custody of Children on February 3,

2014, which the court granted following a hearing on February 5, 2014.

Thereafter, CYS filed dependency petitions for Children on February 12,

2014.     After a two-day hearing on the petitions, as well as the Master’s

recommendation that Children be found dependent, the court deemed

Children dependent on April 9, 2014.        On October 16, 2014, CYS filed

petitions for involuntary termination of Mother and Father’s parental rights.

The court held termination proceedings on January 14, 2015 and January

27, 2015.      The court granted CYS’ petitions on March 31, 2015, and

involuntarily terminated Mother and Father’s parental rights to Children. On

April 27, 2015, Mother timely filed notices of appeal at both docket numbers,



                                     -2-
J-S62037-15

as well as concise statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i).1      This Court subsequently consolidated Mother’s

appeals.

        Mother raises the following issues for our review:

           WHETHER THE TRIAL COURT ERRED IN REFUSING TO
           ENTERTAIN BIOLOGICAL MOTHER’S MOTION FOR A
           COMPULSORY NONSUIT AT THE CLOSE OF [CYS’] CASE,
           WITH RESPECT TO [CYS’] CLAIM UNDER 23 PA.C.S. §
           2511(A)(5) AND 23 PA.C.S. § 2511(A)(1)[.]

           WHETHER THE TRIAL COURT’S REFUSAL TO RULE ON
           BIOLOGICAL MOTHER’S MOTION FOR A COMPULSORY
           NONSUIT   PREJUDICED  BIOLOGICAL  MOTHER  BY
           IMPROPERLY SHIFTING THE BURDEN OF PROOF AT
           TRIAL[.]

           WHETHER THE TRIAL COURT ERRED IN FINDING THAT
           THE EVIDENCE ADMITTED AT TRIAL WAS SUFFICIENT TO
           SUPPORT AN INVOLUNTARY TERMINATION OF PARENTAL
           RIGHTS[.]

(Mother’s Brief at 3-4).

        Appellate review in termination of parental rights cases implicates the

following principles:

           In cases involving termination of parental rights: “our
           standard of review is limited to determining whether the
           order of the trial court is supported by competent
           evidence, and whether the trial court gave adequate
           consideration to the effect of such a decree on the welfare
           of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).


1
    Father is not a party to this appeal.

                                        -3-
J-S62037-15

           Absent an abuse of discretion, an error of law, or
           insufficient evidentiary support for the trial court’s
           decision, the decree must stand.       …    We must
           employ a broad, comprehensive review of the record
           in order to determine whether the trial court’s
           decision is supported by competent evidence.

        In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
        banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
        (internal citations omitted).

           Furthermore, we note that the trial court, as the
           finder of fact, is the sole determiner of the credibility
           of witnesses and all conflicts in testimony are to be
           resolved by [the] finder of fact. The burden of proof
           is on the party seeking termination to establish by
           clear and convincing evidence the existence of
           grounds for doing so.

        In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
        2002) (internal citations and quotation marks omitted).
        The standard of clear and convincing evidence means
        testimony that is so clear, direct, weighty, and convincing
        as to enable the trier of fact to come to a clear conviction,
        without hesitation, of the truth of the precise facts in issue.
        In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
        may uphold a termination decision if any proper basis
        exists for the result reached. In re C.S., 761 A.2d 1197,
        1201 (Pa.Super. 2000) (en banc). If the court’s findings
        are supported by competent evidence, we must affirm the
        court’s decision, even if the record could support an
        opposite result. In re R.L.T.M., 860 A.2d 190, 191[-92]
        (Pa.Super. 2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d

1165 (2008)).

     In issues one and two combined, Mother argues her motion for a

compulsory nonsuit should have been granted, and she was prejudiced by




                                     -4-
J-S62037-15

the court’s refusal to rule on her motion. Specifically, Mother contends CYS’

petitions for involuntary termination of her parental rights failed to establish

a right to relief under 23 Pa.C.S.A. § 2511(a)(1) and (a)(5). Mother alleges

the court failed to identify what conditions led to the removal of Children and

whether those conditions were alleviated.        Mother claims the evidence

introduced pursuant to Section 2511(a)(5) showed the conditions which led

to the removal of Children had been alleviated in less than two months after

CYS filed the dependency petitions.      Mother also complains the evidence

introduced in support of Section 2511(a)(1) did not establish that she failed

to perform her parental duties for a continuous six months prior to CYS’

filing the termination petitions.   Mother insists the court failed to identify

when Mother’s cooperation with the reunification plan began to decline.

Mother further asserts the evidence did not prove she had a settled plan to

relinquish her parental rights or refused to perform her parental duties.

Mother maintains the court erred in not granting her motion for a

compulsory nonsuit. Mother concludes this Court should vacate and remand

for a new hearing on only the grounds for which CYS established a right to

relief.

          Mother also argues the court’s refusal to rule on her motion for a

compulsory nonsuit prejudiced her because it caused the burden of proof to

be improperly shifted to Mother. Mother claims her presentation of evidence

would have significantly changed if the court had granted her motion.



                                      -5-
J-S62037-15

Mother asserts the court’s failure to decide her motion forced her to

introduce evidence she otherwise would not have introduced only to disprove

CYS’ Section 2511(a)(1) and (a)(5) claims. Mother maintains her defense to

CYS’ Section 2511(a)(2) claim was prejudiced. Mother concludes this Court

should vacate and remand for a new hearing.        We disagree with Mother’s

contentions.

      “‘[T]he trial court, on the oral motion of a party, may enter a nonsuit if

the plaintiff has failed to establish a right to relief.’”   In re Estate of

Boardman, 80 A.3d 820, 822 (Pa.Super. 2013) (quoting Keffer v. Bob

Nolan’s Auto Service, Inc., 59 A.3d 621, 631 (Pa.Super. 2012).             See

Pa.R.C.P. 230.1(a)(1). “[C]ompulsory nonsuit may be entered only in cases

where it is clear that the plaintiff has not established a cause of action….

When so viewed, a non-suit is properly entered if the plaintiff has not

introduced sufficient evidence to establish the necessary elements to

maintain a cause of action.” Id. (quotation marks omitted). “The court in

deciding the motion shall consider only evidence which was introduced by

the plaintiff and any evidence favorable to the plaintiff introduced by the

defendant prior to the close of the plaintiff’s case.” Pa.R.C.P. 230.1(a)(2).

      Moreover, regarding involuntary termination of parental rights, the

Pennsylvania Consolidated Statutes provide, in relevant part:

         § 2511. Grounds for involuntary termination

         (a)    General rule.—The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the


                                     -6-
J-S62037-15

           following grounds:

             (1) The parent by conduct continuing for a period of
             at least six months immediately preceding the filing
             of the petition either has evidenced a settled purpose
             of relinquishing parental claim to a child or has
             refused or failed to perform parental duties.

                                   *    *    *

             (5) The child has been removed from the care of the
             parent by the court or under a voluntary agreement
             with an agency for a period of at least six months,
             the conditions which led to the removal or placement
             of the child continue to exist, the parent cannot or
             will not remedy those conditions within a reasonable
             period of time, the services or assistance reasonably
             available to the parent are not likely to remedy the
             conditions which led to the removal or placement of
             the child within a reasonable period of time and
             termination of the parental rights would best serve
             the needs and welfare of the child.

           (b)    Other considerations.—The court in terminating
           the rights of a parent shall give primary consideration to
           the developmental, physical and emotional needs and
           welfare of the child. The rights of a parent shall not be
           terminated solely on the basis of environmental factors
           such as inadequate housing, furnishings, income, clothing
           and medical care if found to be beyond the control of the
           parent. With respect to any petition filed pursuant to
           subsection (a)(1)…the court shall not consider any efforts
           by the parent to remedy the conditions described therein
           which are first initiated subsequent to the giving of notice
           of the filing of the petition.

23 Pa.C.S.A. § 2511 (a)(1), (5); (b). “Parental rights may be involuntarily

terminated where any one subsection of Section 2511(a) is satisfied, along

with consideration of the subsection 2511(b) provisions.” In re Z.P., supra

at 1117.



                                       -7-
J-S62037-15

            Initially, the focus is on the conduct of the parent. The
            party seeking termination must prove by clear and
            convincing evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in Section
            2511(a). Only if the court determines that the parent’s
            conduct warrants termination of…her parental rights does
            the court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the needs
            and welfare of the child under the standard of best
            interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      Termination under Section 2511(a)(1) involves the following:

            To satisfy the requirements of [S]ection 2511(a)(1), the
            moving party must produce clear and convincing evidence
            of conduct, sustained for at least the six months prior to
            the filing of the termination petition, which reveals a
            settled intent to relinquish parental claim to a child or a
            refusal or failure to perform parental duties. In addition,

               Section 2511 does not require that the parent
               demonstrate both a settled purpose of relinquishing
               parental claim to a child and refusal or failure to
               perform parental duties. Accordingly, parental rights
               may be terminated pursuant to Section 2511(a)(1) if
               the parent either demonstrates a settled purpose of
               relinquishing parental claim to a child or fails to
               perform parental duties.

            Once the evidence establishes a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent’s explanation for…her conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal emphasis

added).      Regarding the six-month period prior to filing the termination

petition:


                                        -8-
J-S62037-15

        [T]he trial court must consider the whole history of a given
        case and not mechanically apply the six-month statutory
        provision.     The court must examine the individual
        circumstances of each case and consider all explanations
        offered by the parent facing termination of…her parental
        rights, to determine if the evidence, in light of the totality
        of the circumstances, clearly warrants the involuntary
        termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004).               Furthermore,

“[t]ermination of parental rights under Section 2511(a)(5) requires that: (1)

the child has been removed from parental care for at least six months; (2)

the conditions which led to removal and placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Z.P., supra at 1118.

     Under Section 2511(b), the court must consider “whether termination

of parental rights would best serve the developmental, physical, and

emotional needs and welfare of the child.” In re T.D., 949 A.2d 910, 920

(Pa.Super. 2008). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child.” In re

C.P., 901 A.2d 516, 520 (Pa.Super. 2006). “In this context, the court must

take into account whether a bond exists between child and parent, and

whether termination would destroy an existing, necessary and beneficial

relationship.” In re Z.P., supra at 1121. “It is universally agreed that the

bond of parental affection is unique and irreplaceable.”     In re Diaz, 669

A.2d 372, 377 (Pa.Super. 1995).




                                    -9-
J-S62037-15

        When parents act in accordance with the natural bonds of
        parental affection, preservation of the parent-child bond is
        prima facie in the best interest of the child, and the state
        has no justification to terminate that bond. On the other
        hand, a court may properly terminate parental bonds
        which exist in form but not in substance when
        preservation of the parental bond would consign a child to
        an indefinite, unhappy, and unstable future devoid of the
        irreducible minimum parental care to which that child is
        entitled.

Id. (quoting In re J.W., supra at 958) (emphasis in original).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and may properly have…her rights terminated.”         In re

B.L.L., 787 A.2d 1007, 1013 (Pa.Super. 2001). This Court has said:

           There is no simple or easy definition of parental
           duties. Parental duty is best understood in relation
           to the needs of a child.       A child needs love,
           protection, guidance, and support. These needs,
           physical and emotional, cannot be met by a merely
           passive interest in the development of the child.
           Thus, this [C]ourt has held that the parental
           obligation is a positive duty which requires
           affirmative performance.

           This affirmative duty encompasses more than a
           financial obligation; it requires continuing interest in
           the child and a genuine effort to maintain
           communication and association with the child.

           Because a child needs more than a benefactor,
           parental duty requires that a parent exert [herself]
           to take and maintain a place of importance in the
           child’s life.


                                    - 10 -
J-S62037-15



         Parental duty requires that the parent act affirmatively
         with good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of…her ability, even in difficult circumstances.
         A parent must utilize all available resources to preserve
         the parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with [the child’s] physical
         and emotional needs.

In re B.,N.M., supra (internal citations and quotation marks omitted). “[A]

parent’s basic constitutional right to the custody and rearing of…her child is

converted, upon the failure to fulfill…her parental duties, to the child’s right

to have proper parenting and fulfillment of…her potential in a permanent,

healthy, safe environment.” Id. at 856.

      Instantly, Mother moved for a compulsory nonsuit at the conclusion of

CYS’ case during the termination proceedings.           The court failed to rule

formally on Mother’s motion, which it acknowledged in its Rule 1925(a)

opinion. The court concluded, however, that this error was harmless and did

not prejudice Mother, as CYS had presented sufficient evidence for

involuntary termination of Mother’s parental rights.        In its Rule 1925(a)

opinion, the court discussed its findings as follows:

         [W]ithout considering the evidence present by Mother[,]
         there was sufficient evidence for [CYS] to establish a cause
         of action. [CYS] presented evidence to establish that
         Mother initially[,] and at least to some extent[,]
         cooperated with reunification efforts. She initially attended
         visits and participated in several programs to attempt to


                                     - 11 -
J-S62037-15

       address her mental health and drug and alcohol concerns.
       However, this initial cooperation waned and very serious
       concerns regarding her attitude and motivation thereafter
       resurfaced and remained. [CYS] witnesses testified that
       Mother was consistently detached from [C]hildren during
       visits; and, she failed to grasp understanding and
       comprehension of necessary and common sense parenting
       skills and responsibilities. She was…given the opportunity
       to address her personal and parenting concerns and she
       has failed to do so. [CYS] demonstrated that there was a
       repeated pattern of Mother failing to follow through with
       services and requirements and attempting to cover this
       failure by blaming either the providers of services or those
       asking her to complete tasks for her lack of action. She
       refused to continue to attend Alcoholics Anonymous and
       Narcotics Anonymous meetings because she asserted that
       there might be individuals at those meetings who would
       harm her or her children. She did not complete counseling
       as ordered because she [did not] like the counselor she
       was seeing. She [did not] complete her mental health
       counseling with Christopher Anderson at the Bradford
       Regional Medical Center because [Mother did not] feel it
       was helpful. She [did not] take her medication for her
       seizure disorder and mental health care because she [did
       not] like the side effects and asserted she [could not]
       afford them even though caseworker Braeger indicated
       that [Mother] could obtain prescription assistance if she
       contacted the American Red Cross and/or Destinations
       Bradford.

       [CYS] also demonstrated that there was an unproductive
       pattern regarding visits.      Mother attended some but
       missed a substantial amount of the scheduled visits. When
       she was asked to help with the scheduling of the visits she
       refused to even provide her work schedule. During the
       visits[,] Mother’s care of [C]hildren was questionable. She
       did not understand how to interact and take care of them.
       She zoned out and looked at her phone.                 When
       caseworkers and other service providers attempted to
       teach Mother to be more attentive and recognize
       [C]hildren’s cues, Mother was often very defiant and,
       again, “she would argue until she was blue in the face.”

                               *     *      *


                                   - 12 -
J-S62037-15



         Therefore, since [CYS] presented sufficient evidence to
         demonstrate that nonsuit was not appropriate, the court’s
         failure to rule on that Motion at the time it was made was
         harmless error and Mother, therefore, is not entitled to
         relief on appeal.

(Rule 1925(a) Opinion, filed July 1, 2015, at 2-4).    We accept the court’s

conclusions.   CYS presented sufficient evidence to support the involuntary

termination of Mother’s parental rights under Section 2511(a)(1) and (a)(5).

See 23 Pa.C.S.A. § 2511(a)(1), (5).       Thus, Mother suffered no prejudice

from the court’s failure to rule on her motion, as competent evidence

supported CYS’ claims for relief.    Likewise, Mother suffered no improper

burden shifting at the termination proceedings. See In re Z.P., supra at

1115-16; In re Estate of Boardman, supra.          Accordingly, Mother’s first

and second issues merit no relief.

      With regard to Mother’s third issue, claiming sufficiency of the

evidence, after a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable John H.

Pavlock, we conclude issue three merits no relief.       The court’s opinions

comprehensively discuss and properly dispose of the question presented.

(See Trial Court Opinion for X.J.R., filed March 31, 2015 at 8-11, 17-19;

Trial Court Opinion for P.A.R., filed March 31, 2015, at 8-11, 17-19) (finding:

Mother made initial efforts to cooperate with caseworker and comply with

reunification plan by attending visits with Children, attending medical

appointments, and participating in several programs to address Mother’s


                                     - 13 -
J-S62037-15

mental health and drug and alcohol problems; nevertheless, Mother remains

detached from Children during visits, lacks adequate understanding of

parenting responsibilities, has failed to address personal and parenting

concerns despite being given multiple opportunities, has pattern of failing to

follow through with services and requirements, blames service providers for

failing to   help   her   complete   tasks, has failed to   attend Alcoholics

Anonymous, Narcotics Anonymous, and counseling, and has failed to take

medication for seizure disorder and mental health issues; Mother has failed

to maintain consistent contact with caseworker, and has missed substantial

amount of scheduled visits with Children; Mother has repeatedly notified CYS

last minute that she would be unable to attend visits because of work, but

refuses to provide CYS with her work schedule to facilitate scheduling visits

with Children; Children lack strong bond with or recognition of Mother due to

her lack of contact with them; Mother’s interactions with Children are

“forced” and “strained” because of her lack of emotional attachment to

Children; Mother has extreme difficulty meeting Children’s basic needs

during visits, such as feeding them; Mother’s current apartment is not

furnished in condition suitable for Children; CYS demonstrated, through clear

and convincing evidence, competent grounds to terminate Mother’s parental

rights to Children under Sections 2511(a)(1) and (a)(5)).         The record

supports the court’s decision; therefore, we see no reason to disturb it. As

for Mother’s sufficiency of the evidence issue, we affirm on the basis of the



                                      - 14 -
J-S62037-15

court’s opinions.         Accordingly, we affirm the involuntary termination of

Mother’s parental rights to Children.

       Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/24/2015




                                        - 15 -
                                                                            Circulated 11/09/2015 03:53 PM




IN IBE INTEREST         OF:               IN THE COURT OF COMMON PLEAS OF

ADOPTION OF:                              McKEAN COUNTY, PENNSYLVANIA

IN RE: P.A.R.                             ORPHAN'S       COURT DIVISION

                                          NO. 42-14-0221


                              MEMORANDUM AND ORDER                              0                    1-...:,
                                                                                0           ::0     S
                                                                                c: (") rn           r..n
                                                                                    -r-cn           ~
                                                                                ~ITI-
                                                                                --... :c en         =
                                                                                                    ....:;:i


                       is one (1) year old and has a Date of Birth of            fl-0~            3            0
   A._ C .   (hereinafter "Mother"). McKean County Children and Youth S~i!s;=                     ..:::
                                                                            z cn en               f--&
(hereinafter the "Agency") filed a Petition to Involuntarily Terminate Mothe~ an.cf°              c..r,


Father's Parental Rights and hearing has been held. The matter is now ready for a

decision.

FINDINGS OF FACT:

      "P.A. R .. has   been in placement since February 3, 2014. The court has issued

findings regarding the dependency proceedings and those findings are incorporated

herein and set forth as follows:


APRIL 8, 2014, FINDINGS AND ORDER:

       FINDINGS OF FACT
       Findings of fact are as follows Mother and her counsel stipulate
       that the child was dependent at the time the Agency filed the
       within Petition. Father and his counsel stipulate that Father is
       incarcerated and is likely to remain incarcerated such that Father
       is not available to care for the child, and therefore, child is
       dependent The Agency requested and counsel to the parents did
       not oppose the record remaining open as to the issue of
       dependency such that the A~ency could provide additional
       testimony m the future should it deem such testimony necessary
       The Agency. Mother and her counsel propose and the Master
       accepts a disposition such that the child shall remain placed in
                                                                 Circulated 11/09/2015 03:53 PM




     foster care and Mother shall continue to have routine visits with
     the child For a two week period, Mother shall have unsupervised
     visits with the child per a schedule promulgated by the Agency
     with the Agency conducting unannounced pop-ins during these
     visits. If the unsupervised visits go well, Mother shall thereafter
     be afforded overnight visits If the overnight visits go well for a
     period of two week or more, the Agency will agree to return the
     child to Mother's care However. Mather is responsible for
     creating an appropriate child care plan for periods when she is
     unavailable to care for the child due to work (or any other
     reason) All caregivers will have to be approved by the Agency
     Mother must continue to comply with recommended drug and
     alcohol treatment, as well as recommended mental fiealth
     treatment, including taking all prescnbed medications in
     accordance with the prescriptions.


     THE COURT FURTHERORDERS:The child shall remain placed
     in foster care in the Morrisroe home and Mother shall continue to
     have routine visits with the child. For a two week period, Mother
     shall have unsupervised visits with the child per a schedule
     promulgated by the Agency with the Agency conducting
     unannounced pop-ins during these visits. If the unsupervised
     visits go well, Mother shall thereafter be afforded overnight
     visits. If the overnight visits go well for a period of two weeks or
     more, the Agency will agree to return the child to Mother's care.
     However, Mother is responsible for creating an appropriate child
     care plan for periods wfien she is unavailab1eto care for the child
     due to work (or any other reason) AN caregivers will have to be
     approved by the Agency Mother must continue to comply with
     recommended drug and alcohol treatment, as well as
     recommended mental health treatment, including taking all
     prescribed medications in accordance with the prescriptions.'Both
     parents shall continue to comply with the Family Service Plan
     promulgated by the Agency. The record shall remain open as to
     further reasons for aependency and the Agency shall be
     permitted to offer additional testimony if such testimony would
     become necessary it the future
     The matter shall be reviewed in one month.

MAY 6, 2014, FINDINGS AND ORDER:


     Tl-IE COURTFURTHERFINDS:Counsel stipulates that the
     sections of the DCRFfor this matter containing the information
     regarding what was ordered to be done at the last hearing and
     what was done since the last hearing may be admitted into
     evidence and made a part of the record in this case.The mother
     was evicted from her last residenceand is no longer residing with
     her boyfriend. Mother is now living with her sister in an apartment

                                      2
                                                                 Circulated 11/09/2015 03:53 PM




     that Mother acknowledges is only appropriate for a temporary
     period as it is too small to accommodate the child and his twin.
     Mother is making efforts to find appropriate housing. Mother has
     not been availing herself of all opportunities for visits with the
     child and his twin. The mother was not taking seizure medication
     as prescribed, but she is now involved in treatment again and
     appears to be taking her seizure medication as prescribed. Mother
     indicates that her counselor through the lOP Program is
     recommending that she attend ANNA meetings upon discharge
     from IOP; however, Mother is not comfortable with attending
     AA/NA meeting and believes it will affect her sobriety if she is
     forced to attend such meetings. Mother's counsel believes that the
     recommendation for AA/NA is standard and is not tailored to
     Mother specifically. Father remains incarcerated and is involved in
     programming and counseling at the jail. He is disputing the
     underlying charges which relate to the child and his sibling. The
     counselor at the jail has apparently indicated that visits with the
     Father and the child would not be appropriate at this time and the
     Father may still have bail conditions which would prevent this. The
     Agency has not been providing Father with much information
     about the children due to his charges and incarceration.

     THE COURT FURTHER ORDERS: The child shall continue to have
     supervised visits with the Mother per a schedule established by the
     Agency; however, the Agency shall increase duration and
     frequency of such visits and only the Mother shall be present for
     the visits with the supervising CYS representative. Mother shall call
     for updates during the week from the foster family. The Agency
     and Mother's counsel shall find out from Mr. Anderson, Director
     of the !OP Program, if he will agree to Mother having scheduled
     weekly visits with him in lieu of attending ANNA meetings.
     Mother shall attend all visits/ appointments for the children.
     The matter shall be reviewed in two months. Mother shall continue
     her efforts to find appropriate housing and she shall continue to
     take all medication as prescribed. The Mother shall continue to
     submit to random drug testing. The Agency shall provide the
     Father, biweekly written updates on children and their status

JULY 1,2014, FINDINGS AND ORDER:

               COURT FURTHER FINDS: The foster mother indicates that
     it isn't her responsibility to contact the Mother and that she would
     prefer that mother receive information through CYS, although she


                                       3
                                                                  Circulated 11/09/2015 03:53 PM




     would communicate with Mother if Ordered to do so. The Mother
     complains that the foster parents are not calling her back when she
     leaves messages and that communication with the foster family is
     difficult. It is apparent that there is a communication breakdown
     between the Mother and the foster family and that lack of
     communication may hinder the reunification process if it cannot be
     remedied. The Mother has been attempting to obtain housing and
     is working with Tracy Fowler for mental health. The Mother has
     been referred to blended case management, but has not heard from
     them. The Mother admittedly did not have a telephone for a period
     of time so she could not call for updates on the child. She is now
     working part-time and her schedule normally has her working
     during the allowed timeframe for her to call the foster home. The
     Father remains incarcerated and is working on programming while
     at the jail.

             THE COURT FURTHER ORDERS:The Mother's request to
     modify placement is denied at this time; however, she may renew
     said request if the communication with the foster home does not
     improve. The Agency shall continue to afford the Mother visit and
     the Agency shall have the discretion to adjust the location, type and
     frequency of visits; however, the Mother shall not be granted less
     than her current visit schedule. The Mother shall call the foster
     home up to three times per week for updates on the child and may
     call additionally in the event of an emergency. The Morrisroes shall
     call the Mother back if she is unable to reach them when she calls. If
     the Mother's phone is inoperable, she shall notify the
     Agency/Caseworker immediately. The Mother shall schedule any
     necessary appointments for the child and shall attend all such
     visits. The Agency shall continue to provide Father bi-weekly
     updates on the child's progress and shall hand deliver such updates
     to the jail. The Mother shall continue to comply with all
     recommended mental health services and shall maintain her
     employment. The Mother shall continue her efforts to locate
     appropriate housing. The Mother shall maintain her sobriety and
     shall be subjected to random drug screens by the Agency.
             The matter shall be reviewed in one month


AUGUST 5, 2014, FINDINGS AND ORDER:

           THE COURT FURTHERFINDS:The Agency requested that
     the DCRF and both addendums thereto be admitted into evidence;


                                       4
                                                                         Circulated 11/09/2015 03:53 PM




     both parents' attorneys objected to certain information in the
     materials; therefore, the court will accept the DCRF and
     Addendums into evidence with several caveats: (1) any mention of
     a positive meth test for the mother shall be stricken, (2) the fact that
     mother was requested to supply medication information and failed
     to do so shall remain, (3) the reference to mother applying to social
     security in the second addendum shall be deleted and replaced
     with her applying for CHIP, (4) the letters from the paternal
     grandmother shall be stricken and not considered as she is not a
     party to the case, and (5) mention of father's criminal charges
     relating to the child shall be stricken, but it will remain noted that
     he remains incarcerated. The child has done well in the foster
     home. The Mother has only called the foster home 55 % of the
     available times. Mother had not contacted the foster home from
     July 26 to August 4. Mother is currently not taking any of her
     prescribed medications nor is she following through with services.
     Father requests that the paternal grandfather be considered for
     kinship care.
            THE COURT FURTHER ORDERS: The Agency shall
     continue to afford mother supervised visits per the previously set
     schedule. The Mother must confirm the day before the visit as she
     has been. The Mother is to follow through with all medications and
     recommended services and procuring insurance. Mother to
     continue to contact foster home per previous schedule. If the
     Mother fails to confirm a visit or confirms but fails to be
     available/ show up for two visits, then the Agercy shall request an
     immediate hearing to discuss reducing the visitation schedule. The
     mother shall attend all appointments for the child. The Agency to
     follow through with checking out the kinship request of H. "R.



OCTOBER 7, 2014, FINDINGS AND ORDER:

     The Agency is recommending that Mother's and Father's parental rights
     be terminated and that the children be adopted. Attorney Alfieri-Causer
     stated that the termination petition would be filed in the near future. If the
     Petition is denied then the court would immediately schedule a further
     permanency review hearing and set in place a revised reunification plan.
     If the petition is granted then the court would direct the Agency to assure
     that the adoption proceeds in a timely manner. Since it is unknown at this
     point what the outcome will be the Court is directing the Agency to file
     the termination petition within the next ten (10) days and directing the



                                           5
                                                                          Circulated 11/09/2015 03:53 PM




         deputy court administrator to schedule a hearing on the termination
         petitions as soon as the Court's schedule allows.

         ADDITIONAL ORDER:
         The Agency shall file their Petitions to Terminate Parental Rights within
         the next ten (10) days. The Deputy Court Administrator shall schedule
         hearing on the termination petitions as soon as the Court's schedule
         allows. Review hearing in this matter shall be held in approximately sixty
         (60) days.



         Based on the testimony and exhibits presented at the time of the
termination hearings, the court also finds as follows:
         Father has an extensive criminal history and has been sentenced to a
lengthy period of incarceration. Specifically, on or about August 21, 2014, Father,
   H . "R .         was sentenced at Nos. 314, 315, 316, and 317 CR 2014 for four
separate incidents of arson all of which were Felonies in the first degree. The
aggregate sentence imposed at those captions was not less than eight-four (84)
months nor more than two hundred forty (240) months with credit for time
served of one hundred eighty-four (184) days. In addition, on or about August
26, 2014 at No. 156 CR 2014, Father was convicted in a jury trial of Possession
with Intent to Deliver a Controlled Substance, a Felony; Endangering the Welfare
of a Child, (F-3); Recklessly Endangering Another Person, (M-2); Possession of
Small Amount of Marijuana (M); and Simple Assault (M-2). He was sentenced to
a total of not less than eighteen (18) nor more than fifty-two (52) months
consecutive to all other case numbers. These convictions were as a result of
conduct involving :,-p. A.~.'s twin, X .T.F( On February 1, 2014, Father had
placed· X.XR. who was only several weeks old at the time, into scolding hot
water.   X.J. 'RI    suffered burns to his hands and feet. Father told a CYS
investigator that he had "smoked a half joint" just prior to bathing X. tr:           7                                                                        Circulated 11/09/2015 03:53 PM




and when he came back the child was wet and crying and he noticed burns.
However, since the burns were on the hands and feet and        s.s: R. was so young,
it would be impossible for this infant child to place his hands and feet in hot,
scolding water.
         When the police investigated the burn incident they also discovered
drugs and drug paraphernalia in the Parent's home. The evidence demonstrated
that Father was smoking marijuana the day that?.A .'R.'s twin was injured.
Mother was recovering from giving birth to the twins on the day that 'PA ,"R. '.s
twin was injured by Father. However, Mother was also aware that there were
narcotics in the home and that Father was smoking marijuana and she still
allowed him to provide care for:   t.:r. R.   Father's aggregate period of
incarceration on both criminal cases is not less than one hundred two (102)
months nor more than two hundred ninety two (292) months (81/2 to 24.3 years).
        Father had an extensive psychiatric history prior to February 1, 2014, and
had been prescribed medication.    Father indicated that he has had "blackouts" in
the past. He was not following his treatment plan and taking his medication in
February 2014. He advised a CYS interviewer that he wasn't taking his
medication because he felt marijuana use was" safer" than his psychiatric
medications. Mother was aware that Father had a mental health history and was
not taking his medication and she still allowed him to provide care for: P.A. "R.
and; X . .J: 'R,
        The condition of parent's home on February 1, 2014, was that of complete
disarray. There were clothes strewn on the floor and throughout the home, baby
items scattered throughout the home, drug paraphernalia out in the open, a
cockroach infestation and dirty dishes scattered everywhere. Mother did have a
wound from the cesarean section that she had undergone and she was suffering
from an infection. Therefore, her ability to maintain the home was limited.
However, it was also evident that the home had been inan unsanitary condition
for some time. There was no testimony that Mother had recognized the home


                                              7
                                                                            Circulated 11/09/2015 03:53 PM




was unsafe for the children to be in and that she had reached out for assistance.
 Mother also admitted that she was also smoking marijuana while she was
pregnant and residing with Father. Therefore, it is clear that the drug use and the
condition of the home wasn't just something that happened when'.1'.A. "R. ·, and
)( .:r. l                                                                       Circulated 11/09/2015 03:53 PM




Center. She was involved in the intensive outpatient program. He prepared an
assessment for Mother in March of 2014 and recommended that Mother attend
both individual and group therapy sessions. The court accepts his testimony that
Mother's sessions had to be "dragged out because she kept missing
appointments."!           Mother was eventually discharged from the program due to
noncompliance.
           Mother began missing visits and failed to maintain consistent contact with
her caseworker. Due to the lack of contact with her "P. A-~· and x .J"."R. did not
have a strong bond or recognition of Mother and the visits were described as
"forced" and "strained." Also, Mother had difficulty emotionally attaching with
the boys. She did not understand how to interact with them. If the children
were fussy Mother didn't recognize it and did not respond to them. One
caseworker describing visits at Mother's apartment stated that "she (Mother) put
a movie in and then kind of zoned out on the bed." When caseworkers and other
service providers attempted to teach Mother to be more attentive and recognize
the children's cues, Mother was often very defiant. Again, a caseworker
described it as "she would argue until she was blue in the face." Mother has
been referred to services to assist her with development of her parenting abilities.
She has participated with some of these services but declined others.
           One clear example of Mother's inability to focus on the needs of the
children is her frequent use of her cellphone during visits. She won't put it down
and is "constantly texting or talking on the phone." These have not been
emergency calls. The Court finds that Mother reaches for her phone because she
literally can't get into the children's world and she wants to stay in hers - that
using her phone is a way to stay in the bubble of her world even when she is
with the children.
           There were also legitimate concerns regarding Mother leaving the twins in
their care seats during visits and not removing their coats, etc. Mother admitted

1
    All of the quotes in this opinion are from the court's notes.


                                                         9
                                                                     Circulated 11/09/2015 03:53 PM




that she had done this but asserted that it was appropriate to leave the children
strapped in their car seats because it was easier to feed them. She asserted that
she is trying to address the Agency's concerns about this. Caseworker Wolfe!
testified that Mother had extreme difficulty meeting the children's needs during
visits. She described one visit where both boys wanted fed and Mother would
give them a little to eat, then take the bottle away which would result in that
child crying hysterically, she would go to the other child and give him an ounce
or two, then back to the other. This resulted in both children crying hysterically
and, as caseworker Wolfe! described it, "it was not very nice to see." Caseworker
Wolfe! also testified that Mother was often not ready for visits: "many times we
showed up and she was not up."
       Mother indicated during her testimony that she understands that she may
appear to be not nurturing. She indicated that "it's because of my childhood. I
was molested, beat." She explained that she "went from place to place to place
as a ward of the state. I didn't know what baby talk is." However, she believed
that she could learn to be more nurturing if someone taught it to her.
       A clear example of Mother's defiance is her refusal to provide her work
schedule to her caseworker and attempt to alter her work schedule so that she
could attend visits. Mother works and McDonalds and has been asked to
provide her work schedule or change her schedule so that her work does not
interfere with her scheduled visits. She has repeatedly failed to provide her
work schedule to her caseworker in advance and has repeatedly called at the last
minute to advise the Agency that visits would have to be changed due to her
work. Mother testified that she didn't understand why her caseworker was
asking for her work schedule, "I didn't see the relevance." Another example is
Mother's request to have the children removed from the Morrisroe foster home
because: "she (Mrs. Morrisroe) was giving me attitude." Mother was also asked
to bring toys and other items for visits. She did not dispute that at times she




                                         10
                                                                     Circulated 11/09/2015 03:53 PM




failed to do this but asserted that there are toys at the CYS offices and "why lug
three bags."
       Mother does have a current apartment that she and her current boyfriend
have kept relatively neat and organized (her boyfriend,     A. H.,          testified
that he does a majority of the housework as he is unemployed). However, this
apartment is above a bar/restaurant in downtown Bradford, Pennsylvania and it
is relatively small. Mother does not have it furnished in a condition that is
suitable for the children. Mother's current boyfriend and her 3 year old son are
also residing there.
       Mother's current boyfriend.'    A , H. ,       is unemployed. He testified
that he has 4 children of his own and the youngest is 9 months old. His two
youngest children visit him every other weekend. He has not had any contact
with the two older children for years and "my parental rights for my middle
child were given up." He testified that he has a medical condition and is "very
hard of hearing." He testified, and Mother confirmed, that Mother is suffering
from seizures. He explained that "her whole body actually shakes and she can
have slight confusion." Mother will shake for 2 or 3 minutes and lose focus and
that this happens "1 or 11/2 times a month." He explained that he is going to stay
with Mother and he recognizes when these seizures are coming on. He
explained that he does all of the cleaning in the home.
       Mother testified that her seizure condition excludes her from obtaining a
driver's license. She indicated that her "seizure disorder" started in January of
2012. She believes that she has a "disc that is putting pressure on my brain.
About 50% chance that is the cause." When caseworker Stacey Wolfel
discovered that Mother was having seizures she had Mother show her all of her
prescriptions. It was evident that Mother was not taking her medications and
was not attending her mental health appointments. Caseworker Jonathan
Braeger testified that Mother also told him that she wasn't taking her seizure and
mental health medications. He said that she indicated that she did not like the


                                         11
                                                                      Circulated 11/09/2015 03:53 PM




side effects of her medication and she could not afford them. He told her that
she could obtain medication assistance from the American Red Cross and the
Destinations Bradford program. However, Mother refused to follow through.
Caseworker Braeger repeated a familiar theme: "most of the time we had
animosity from her. Very argumentative.       She would say that we were wrong."
       No medical testimony was presented regarding Mother's seizures or their
cause. The court does not accept Mother's assertions that a disc is pushing on
her brain; and, even if the court were to accept this assertion, it raises way more
serious concerns about Mother's ability to provide future care than is answers.
Therefore, a very significant issue remains regarding whether these seizures will
stabilize or become worse.
       Mother has a pattern of not taking her seizure and mental health
medications. Of course, her conditions and symptoms are exasperated if she
doesn't take her medication. Since the children would be at serious risk if
Mother had a seizure while they were in her care, this raises very serious safety
concerns.
     P.A. R. and; X ,.r."R. remain.in'the Morrisroe foster home. Dawn Morrisroe
testified that she has been a foster parent for 12 years prior to February 2014. She
was initially reluctant to accept further foster children when the Agency
contacted her in February 2014. However, since the Agency was having
difficulty obtaining an appropriate foster home for 'P-AT                                                                           Circulated 11/09/2015 03:53 PM




        Mrs. Morrisroe initially agreed to provide care for the twins because she
believed that Mother had indicated a desire to work with her, the Agency and
service providers to have the children returned to her care. However, after initial
progress Mrs. Morrisroe became frustrated with Mother's lack of progress and
initiative. Doctor's appointments were scheduled only to be cancelled, at the
doctor's office, when Mother failed to show up. She would make suggestions to
Mother about providing care, such as not to put cereal in the children's bottles as
they were too young for it and it was not recommended by their doctor, and
Mother would not only ignore her but defiantly argue with her. After the
children were in placement for about 6 months Mother became very frustrated
with Mrs. Morrisroe and Mrs. Morrisroe became very frustrated with Mother.
Mother then, instead of focusing on improving her parental skills, focused on
constantly questioning Mrs. Morrisroe' s care for the boys and asserting that both
Mrs. Morrisroe and the Agency were in a conspiracy against her.
      '"P, A.~ .   and '(..:T."R.. are extremely bonded to Mrs. Morrisroe. She
indicated that she will adopt both of them if that is an option, even if her
husband is unwilling to do so. She explained that her husband is close to the
boys and provides care for them but he is not certain that he wants to take on full
parental responsibilities for them. Mrs. Morrisroe testified that, even if her
husband is unwilling to adopt P, A, R \and; X • .r:R, i she will. She very bluntly
indicated that her desire to care for: . "P.A.R. andix .:r:~.: will trump all other
responsibilities and interests in her life.




                                              13
                                                                           Circulated 11/09/2015 03:53 PM




AUTHORITY:

       The Agency asserts that the following statutory requirements for termination of

parental rights have been demonstrated in this case:


       (a) General rule. -- The rights of a parent in regard to a child may be
       terminated after a petition filed on any of the following grounds:

       (1) The parent by conduct continuing for a period of at least six months
       immediately preceding the filing of the petition either has evidenced a
       settled purpose of relinquishing parental claim to a child or has refused or
       failed to perform parental duties.

       (2) The repeated and continued incapacity, abuse, neglect or refusal of the
       parent has caused the child to be without parental care, control or
       subsistence necessary for his physical or mental well-being and the
       conditions and causes of the incapacity, abuse, neglect or refusal cannot or
       will not be remedied by the parent.

       (5) The child has been removed from the care of the parent by the court or
       under a voluntary agreement with an agency for a period of at least six
       months, the conditions which led to the removal or placement of the child
       continue to exist, the parent cannot or will not remedy those conditions
       within a reasonable period of time, the services or assistance reasonably
       available to the parent are not likely to remedy the conditions which led to
       the removal or placement of the child within a reasonable period of time
       and termination of parental rights would best serve the needs and welfare
       of the child.


23 Pa.C.S. §2511 (a)(l ),(2) and (5).

       The grounds for terminating parental rights under Section 2511 (a)(2) are not

limited to affirmative misconduct. To the contrary, those grounds may include acts of

refusal as well as incapacity to perform parental duties. In re A.L.D., 797 A.2d 326, 337

(Pa.Super. 2002). Parents are required to make diligent efforts towards the reasonably

prompt assumption of full parental responsibilities. Id. at 340.

          In In re Geiger, 459 Pa. 636, 331 A.2d 172 (1975), our Supreme Court
        first announced the fundamental test in terminating parental rights



                                             14
                                                                             Circulated 11/09/2015 03:53 PM




       pursuant to section 25 l l(a)(2). According to Geiger, three things must be
       shown before a natural parent's rights in a child will be terminated: (1)
       repeated and continued incapacity, abuse, neglect or refusal must be
       shown; (2) such incapacity, abuse, neglect or refusal must be shown to
       have caused the child to be without essential parental care, control or
       subsistence; (3) it must be shown that the causes of the incapacity, abuse,
       neglect or refusal cannot or will not be remedied. Id. at 173-174.

In Re R.H., 33 A.2d 95, 100 (Pa.Super. 2011). In R.H. the Superior Court focused on the

following factors when it upheld the trial court's termination of parental rights: parent

was "minimally compliant" but she still failed to grasp and implement proper parenting

skills; she was argumentative with service providers and her caseworkers; and, her

participation was consistently "erratic" and without reasonable prospect of change. Id. at

102-103.

       When addressing a request to terminate parental rights the Court is required to

"[gjive primary consideration to the developmental, physical and emotional needs and

welfare of the child." 23 Pa.C.C. §251 l(b). Further, "[tjhe rights of a parent shall not be

terminated solely on the basis of environmental factors such as inadequate housing,

furnishings, income, clothing and medical care if found to be beyond the control of the

parent. Id.

       An inquiry into whether termination of parental rights would best serve the

developmental, physical and emotional needs and welfare of the child is a distinct aspect

of a termination hearing, to be undertaken only after the statutory requirements of section

251 l(a) have been met. Intangibles such as love, comfort, security, and stability are

involved when inquiring about the needs and welfare of a child. The court must also

discern the nature and status of the parent-child bond, paying close attention to the effect




                                              15
                                                                               Circulated 11/09/2015 03:53 PM




on the child of permanently severing the bond. In re C.P., 901 A.2d 516, 520 (Pa.Super.

2006), as cited by, In re K.C.F., 928 A.2d 1046, 1049 (Pa.Super. 2007).

        The burden of proof upon a petitioner in a termination proceeding is by clear and

convincing evidence:

            In termination cases, the burden is upon the petitioner to prove by clear
        and convincing evidence that the asserted grounds for seeking termination
        of parental rights are valid .... The standard of clear and convincing
        evidence is defined as testimony that is so 'clear, direct, weighty and
        convincing as to enable the trier of fact to come to a clear conviction,
        without hesitance, of the truth of the precise facts in issue.'


In the Interest of A.S., 11 A.3d 473, 477 (2010)(citations omitted).

        When reviewing the evidence the Court, as the trier of fact, "is likewise free to

make all credibility determinations and resolve conflicts in the evidence." Id.

        A parent's right to the custody of his or her children is not absolute and has to be

balanced against a child's right-to have proper parenting:

          A parent's basic constitutional right to the custody and rearing of ...
        [his] children is converted, upon the failure to fulfill ... parental duties, to
        the children's right to have proper parenting and fulfillment of [the
        child's] potential in a permanent and healthy, safe environment. There is a
        recognized connection between Pennsylvania law on termination of
        parental rights and the Adoption and Safe Families Act ... This act was
        designed to curb an inappropriate focus on protecting the rights of parents
        when there is a risk of subjecting children to long term foster care or
        returning them to abusive families.

Id. at 4 78 ( citations omitted).




                                               16
                                                                                  Circulated 11/09/2015 03:53 PM




 DISCUSSION
            First, regarding Father, he has a substantial history of serious mental health

 concerns and, even with the time he has already served, he will be confined for at least

the next 7 'h years and potentially for the next 23 years. He was convicted of harming

t. j, 'R.   and his explanation behind how the injuries occurred was completely incredible.

He has not responded to treatment in the past and it is unlikely that it will be safe for any

minor children, including; X ,:r:R> and "P, A,1., to be in his care at any time during the

foreseeable future. He has no bond with;X .n;z. tor:      -p. A. lt   Therefore, the Agency has

demonstrated, by clear and convincing evidence, that there is a basis to terminate parental

rights in accordance with 23 Pa.C.S. §251 l(a)(l),(2) and (5).

            Regarding Mother she did make initial efforts regarding the reunification plan.

She initially attended visits and participated in several programs to attempt to address her

mental health and drug and alcohol concerns. Also, although some concerns still remain

regarding her current apartment, her current living arrangement is a substantial

improvement over the condition of the home she was residing in February 2014 when

X .j.'"R, 'and: 'P.A. R.:were removed from her physical care. However, very serious

concerns still remain.

            Mother is still detached from the children during visits. She is also detached from

an adequate understanding of her parenting responsibilities. She admits that there is basis

to the numerous reports regarding her lack of a nurturing mentality and approach. She

asserts that she "can learn to be nurturing," but the record reflects that she has been given

the opportunity to address her personal and parenting concerns and she has failed to do

so. There is a repeated pattern of Mother failing to follow through with services and




                                                 17
                                                                          Circulated 11/09/2015 03:53 PM




requirements and attempting to cover this failure by blaming either the providers of

services or those asking her to complete tasks for her lack of action. She refused to

continue to attend Alcoholics Anonymous and Narcotics Anonymous meetings

because she asserted that there might be individuals at those meetings who

would harm her or her children. She did not complete counseling as ordered

because she didn't like the counselor she was seeing and "felt like she didn't

listen to me." She didn't complete her mental health counseling with Christopher

Anderson at the Bradford Regional Medical Center because she didn't feel it was

helpful. She didn't take her medication for her seizure disorder and mental

health care because she didn't like the side effects and asserted she couldn't

afford them even though caseworker Braeger indicated that she could obtain

prescription assistance if she contacted the American Red Cross and/ or

Destinations Bradford.

       There is also an unproductive pattern regarding visits. Mother attended
some but missed a substantial amount of the scheduled visits. When she was
asked to help with the scheduling of the visits she refused to even provide her
work schedule. During the visits Mother's care of the children was questionable.
She did not understand how to interact and take care of them. She zoned out
and looked at her phone. When caseworkers and other service providers
attempted to teach Mother to be more attentive and recognize the children's
cues, Mother was often very defiant and, again, "she would argue until she was
blue in the face."
       The case of In re R.M.G.. 997 A.2d 339 (Pa.Super.2010) providessubstantial

guidance. In that case the trial courtaccepteda Mother's assertionthat, since she had



                                            18
                                                                           Circulated 11/09/2015 03:53 PM




complied with many aspects of the reunification plan and making some progress, the goal

should not be changed from reunification to adoption. Mother testified and emphasized

that she had completed "classes in anger management, money management, and

parenting skills;" and, she had changed her living arrangements. Id. at 344.   The

Superior Court reversed, holding:

         Because the focus is on the child's best interests, a goal change to
       adoption might be appropriate, even when a parent substantially complies
       with a reunification plan. Where a parent's skills, including her judgment
       with regard to the emotional well being of her children, remain
       problematic, a goal change to adoption might be appropriate, regardless of
       the parent's compliance with a permanency plan. The agency is not
       required to offer services indefinitely, where a parent is unable to properly
       apply the instruction provided. Thus, even where the parent makes earnest
       efforts, the court cannot and will not subordinate indefinitely a child's
       need for permanence and stability to a parent's claim of progress and hope
       for the future.

Id. at 347 (citations omitted).


        The court appreciates Mother's honesty during her testimony when she
explained that she was harmed by her own childhood including being molested
and being in placement herself. The court accepts Mother's assertion that her
reactions and approach as an adult likely developed from events in her history
that she had no control over. However, the court has to focus on: X.7.R and
-p .A. 'R. regarding this matter.   Since the court finds that Mother has been unable
to and will continue to be unable to provide proper parental care and control for
these children, the court also grants that Agency's request to terminate Mother's
Parental Rights.
WHEREFORE, we enter the following:




                                             19
                                                                            Circulated 11/09/2015 03:53 PM




IN THE INTEREST OF:                       IN THE COURT OF COMMON PLEAS OF

ADOPTION OF:                              McKEAN COUNTY, PENNSYLVANIA

IN RE: P.A.R.                             ORPHAN'S COURT DIVISION

                                          NO. 42-14-0221




                                          ORDER


        AND NOW, this 30th day of March, 2015, after          review    of the     record

and after an evidentiary               hearing     following      due notice,          the

court    makes the       following      findings      and judicial

determinations.


   1. Petitioner   has established      a legal basis for
      terminating the parental       rights    of the
      Respondent/Father,      H, 'R.        \1 and      ,
      Respondent/Mother,       A. C;         to: '?-. A',."R,
                       ·, Date of ~iith                       2014.

   2. The following      subsection(s) of 23 Pa. C.S.A.
      §25ll(a)establish        the basis for terminating the
      Respondent's      parental   rights:

        (1) The parent by conduct continuing for a period of at least six months
        immediately preceding the filing of the petition either has evidenced a
        settled purpose of relinquishing parental claim to a child or has refused or
        failed to perform parental duties.

        (2) The repeated and continued incapacity, abuse, neglect or refusal of the
        parent has caused the child to be without parental care, control or
        subsistence necessary for his physical or mental well-being and the
        conditions and causes of the incapacity, abuse, neglect or refusal cannot or
        will not be remedied by the parent.



        (5) The child has been removed from the care of the parent by the court or
        under a voluntary agreement with an agency for a period of at least six


                                             20
                                                                           Circulated 11/09/2015 03:53 PM




       months, the conditions which led to the removal or placement of the child
       continue to exist, the parent cannot or will not remedy those conditions
       within a reasonable period of time, the services or assistance reasonably
       available to the parent are not likely to remedy the conditions which led to
       the removal or placement of the child within a reasonable period of time
       and termination of parental rights would best serve the needs and welfare
       of the child.

23 Pa.C.S. §251 l(a)(l), (2) and (5).


    3. Specific       findings of fact have been set forth in the
       Court's Memorandum               which is filed contemporaneously
       with this Order.


    It is hereby ORDERED, ADJUDGED                 and DECREED THAT THE
PARENTAL RIGHTS OF                            ' NATURAL FATHER; .AND,,             A . c.,
         NATURAL MOTHER,          TO         1',A·'R.                   , ARE
FOREVER TERMINATED.            Any pending or subsequent              adoption of
l    1'.A·'R·                     · may continue without further notice
to or consent of the above mentioned                    Respondents.                                 ...!J
                                                                                         '"'"-:'.~
                                                                              . ' :.J          ,';


       Custody of              '"P.A. 12..                 shall remain       \.fith
McKean County Children              and Youth Services.


                                                     BY THE COURT:




Filed March 31, 2015
Clerk of Orphans' Court




                                             21
                                                                                Circulated 11/09/2015 03:53 PM




IN THE INTEREST OF:                            IN THE COURT OF COMMON PLEAS OF

ADOPTION OF:                                McKEAN COUNTY, PENNSYLVANIA

IN RE: P.A.R.                               ORPHAN'S COURT DIVISION

                                            NO. 42-14-0221


IN THE COURT OF COMMON PLEAS OF McKEAN COUNTY, PENNSYLVANIA
ORPHANS COURT DIVISION



In Re: Adoption of
   "P.A·'R,

TO:·:   A-C.
                                               NOTICE

On March      so", 2015, the Court entered a Decree terminating your parental   rights to
                                      A true and correct copy of that Decree is attached. If you
have any questions about the attached Decree you should immediately contact your
attorney, Daniel Lang, Esq.


You are hereby notified and advised that you have a right to place certain information on file
with these adoption proceedings with the Clerk of Courts of McKean County and the
Department of Health or the Department of Welfare. There are two separate rights and they
are set forth in more detail on the two pages that are attached and made a part hereof. The
notice forms are as follows:
1. Notice to Birth Parents--Pennsylvania Adoption Medical History Registry.
2. Notice to Birth Parents--Consent to the Disclosure of Certain Identifying or Nonidentifying
Information Pertaining to the Birth Parents.




                                                        BYTHE~O:~


                                                           HN H. PAVLOCK
                                                        PRESDIENT JUDGE




                                                22
                                                                                  Circulated 11/09/2015 03:53 PM




IN THE INTEREST OF!                            IN THE COURT OF COMMON PLEAS OF

ADOPTION OF:                                   McKEAN COUNTY, PENNSYLVANIA

IN RE: P.A.R.                                  ORPHAN'S COURT DIVISION

                                               NO. 42-14-0221


IN THE COURT OF COMMON PLEAS OF McKEAN COUNTY, PENNSYLVANIA
ORPHANS COURT DIVISION



In Re: Adoption of
       p. A. "R·

TO:·      H. "R.
                                               NOTICE

On March 30 TH, 2015, the Court entered a Decree terminating your parental rights to
       "P. A. 1                                                                                Circulated 11/09/2015 03:53 PM




Notice to Birth Parents Pennsylvania Adoption Medical History Registry
This is to inform you about an adoption law provision relating to medical history information.
As the birth parent of a Pennsylvania born child, who is being or was ever adopted in the
past, you have the opportunity to voluntarily place on file medical history information. The
information which you choose to provide could be important to your child's present and future
medical care needs.
The law makes it possible for you to file current medical information, but it also allows you to
update the information as new medically related information becomes available. Requests to
release the information will be honored if the request is submitted by a birth child 18 years of
age or older. The law also permits that we honor requests for information as submitted by the
adoptive parents or legal guardians of adoptees who are not yet 18 years of age. All
information will be maintained and distributed in a manner that fully protects your right to
privacy.
You may obtain the appropriate form for you to file medical history information by contacting
the Adoption Medical History Registry. Registry staff are available to answer your questions.
Please contact them at
                                Department of Public Welfare
                             Adoption Medical History Registry
                                    Hillcrest, Second Floor
                                     Post Office Box 2675
                            Harrisburg, Pennsylvania 17105-2675
                                 Telephone: 1-800-227-0225
Medical history information forms may also be obtained locally by contacting one of the
following agencies:
1. County Children and Youth Social Service Agency
2. Any private licensed adoption agency
3. Any County Court of Common Pleas




Notice to Birth Parents Right to Consent to the Disclosure of Identifying or
Nonidentifying Information Pertaining to the Birth Parents
This is to inform you about an adoption law provision relating to consent by you to the
disclosure of identifying or nonidentifying information concerning birth parents of a child who
has been adopted.
Current Pennsylvania adoption laws provide that adoption records must be sealed.
Adoption records can only be opened up by an order of court entered by a judge upon


                                               24
                                                                                       Circulated 11/09/2015 03:53 PM




petition of an adopted person supported         by cause shown. However, even when the record is

opened the court will not reveal any information that would disdose the identity of the birth

parents. The identity of birth parents can never be disclosed without their consent.

Usually when there is a request for the identification       of birth parents the judge will appoint an

agency, such as Children & Youth Services, to locate the birth parents to obtain their
consent. If the birth parents are never located then information concerning the identity of the

birth parents will never be disclosed to an adopted person.

The law now makes it possible for you to file a consent granting permission             for the court or

the Department     of Health to disclose the information     contained in the adopted person's

original certificate   of birth, or any other identifying or nonidentifying   information   pertaining to

the birth parents. Therefore you may file a consent now or at any time hereafter with the

Clerk of Courts of McKean County and with the Pennsylvania               Department   of Health, Bureau

of Vital Statistics, to permit the disclosure    of this information.

If both birth parents give their consent the information        on the   brth certificate may be
disclosed. If only one birth parent gives consent only the identity of the consenting parent
shall be disclosed. Birth parents are entitled to update those records as necessary to reflect
the birth parent's current address or any other information pertaining to the birth parents.
Furthermore, if a birth parent gives consent that birth parent may later on withdraw that
consent by filing a withdrawal of consent form with the Clerk of Courts and the
Pennsylvania Department of Health, Bureau of Vital Statistics.
The Pennsylvania Department of Health has a right to prescribe by regulation the procedure
and forms to be utilized for the giving, updating and withdrawal of said consent You should
contact an office of the Pennsylvania Department of Health for further information on this.




                                                    25
                                                                               Circulated 11/09/2015 03:53 PM




IN THE INTEREST           OF:                 IN THE COURT OF COMM:ON PLEAS OF

ADOPTION OF:                                  McKEAN COUNTY, PENNSYLVANIA

IN RE: X.J.R.                                 ORPHAN'S       COURT DIVISION

                                              NO. 42-14-0221-1


                                MEMORANDUM            AND ORDER
                                                                                                                 "Tl
                                                                                                                 r
             )(.J"".'R.         , is one (1) year old and has a Date of Birth of                         -o      rn
                                                                                                         ::::3   CJ
                                                                                   ·~~ :c -
2014. Xavier's natural Father is         H. 'R.      (hereinafter "Father"); and, }ifs ~thral ...c
                                                                                   ;;--1; : en•   CJ')
                                                                                                  ?"
                                                                                                         ~
                                                                                                         u,
Mother is,    A. C .      (hereinafter "Mother"). McKean County Children anft Youth

Services (hereinafter the "Agency") filed a Petition to Involuntarily Terminate Mother's

and Father's Parental Rights and hearing has been held. The matter is now ready for a

decision.

FINDINGS OF FACT:

      )(.J"'. 'R. has been in placement since February 3, 2014. The court has issued

findings regarding the dependency proceedings and those findings are incorporated

herein and set forth as follows:


APRIL 8, 2014, FINDINGS AND ORDER:

       FINDINGS OF FACT
       Findings of fact are as follows Mother and her counsel stipulate
       that the child was dependent at the time the Agency filed the
       within Petition. Father and his counsel stipulate that Father is
       incarcerated and is likely to remain incarcerated such that Father
       is not available to care for the child, and therefore, child is
       dependent The Agency requested and co1mselto the parents did
       not oppose the record remaining open as to the issue of
       dependency such that the Agency could provide additional.
       testimony m the future should it deem such testimony necessary.
       The Agency. Mother and her counsel 'propose and the Master
       accepts a disposition such that the child shall remain placed in
                                                               Circulated 11/09/2015 03:53 PM




     foster care and Mother shall continue to have routine visits with
     the child For a two weekper.iod, Mother shall have. unsupervised
     visits with the child rer a schedule promulgated by the Agency
     with the Agency conducting unannounced pop-ins during these
     visits. If the unsupervised visits go well, Mother shall thereafter
     be afforded overnight visits If the overnight visits go well for a
     period of two week or more, the Agency will agree to return the
     child to Mother's care However. Mather is responsible for
     creating an appropriate child care plan for periods when she is
     unavaifable to care for the child due to work (or any other
     reason) All caregivers will have to be approved by the Agency
     Mother must continue to comply with recommended drug and
     alcohol treatment, as well as recommended mental health
     treatment, including taking all prescnbed medications in
     accordance with the prescriptions.


     THE COURT FURTHER ORDERS: The child shall remain placed
     in foster care in the Morrisroe home and Mother shall continue to
     have routine visits with the child. For a two week period, Mother
     shall have unsupervised visits with the child per a schedule
     promulgated by the Agency with the Agency conducting
     unannounced pop-ins during these visits. If the unsupervised
     visits go well, Mother shalI thereafter be afforded overnight
     visits. ff the overnight visits go well for a period of two weeks or
     more, the Agency will agree to return the child to Mother's care.
     However, Mother is responsible for creating an appropriate child
     care plan for periods when she is unavailable to care for the child
     due to work (or any other reason) AN caregivers will have to be
     approved by the Agency Mother must continue to comply with
     recommended drug and alcohol treatment, as well as
     recommended mental health treatment, including taking all
     prescribed medications in accordance with the prescriptions, Both
     parents shall continue to comply with the Family Service Plan
     promulgated by the Agency. The record shall remain open as to
     further reasons for aependency and the Agency shall be
     permitted to offer additional testimony if such testimony would
     become necessary it the future
     The matter shall be reviewed in one month.

MAY 6, 2014, FINDINGS AND ORDER:


     THE COURT FURTHERFINDS: Counsel stipulates that the
     sections of the OCRF for this matter containing the information
     regarding what was ordered to be done at. the last hearing and
                       .

     what was done since the last hearing may be admitted into
     evidence and made a part of the record in this case. The mother
     was evicted from her last residence arid is no longer residing with
     her boyfriend. Mother is now living with her sister in an apartment

                                      2
                                                                Circulated 11/09/2015 03:53 PM




     that Mother acknowledges is only appropriate for a temporary
     period as it is too small to accommodate the childand his twin.
     Mother is making efforts to find appropriate housing. Mother has
     not been availing herself of all opportunities for visits with the
     child and his twin. The mother was not taking seizure medication
     as prescribed, but she is now involved in treatment again and
     appears to be taking her seizure medication as prescribed. Mother
     indicates that her counselor through the lOP Program is
     recommending that she attend ANNA meetings upon discharge
     from lOP; however, Mother is not comfortable with attending
     AA/NA meeting and believes it will affect her sobriety if she is
     forced to attend such meetings. Mother's counsel believes that the
     recommendation for AA/NA is standard and is not tailored to
     Mother specifically. Father remains incarcerated and is involved in
     programming and counseling at the jail. He is disputing the
     underlying charges which relate to the child and his sibling. The
     counselor at the jail has apparently indicated that visits with the
     Father and the child would not be appropriate at this time and the
     Father may still have bail conditions which would prevent this. The
     Agency has not been providing Father with much information
     about the children due to his charges and incarceration.

     THE COURT FURTI-IER ORDERS: The child shall continue to have
     supervised visits with the Mother per a schedule established by the
     Agency; however, the Agency shall increase duration and
     frequency of such visits and only the Mother shall be present for
     the visits with the supervising CYS representative. Mother shall call
     for updates during the week from the foster family. The Agency
     and Mother's counsel shall find out from Mr. Anderson , Director
     of the !OP Program, if he will agree to Mother having scheduled
     weekly visits with him in lieu of attending ANNA meetings.
     Mother shall attend all visits/ appointments for the children.
     The matter shall be reviewed in two months. Mother shall continue
     her efforts to find appropriate housing and she shall continue to
     take all medication as prescribed. The Mother shall continue to
     submit to random drug testing. The Agency shall provide the
     Father, biweekly written updates on children and their status

JULY 1, 2014, FINDINGS AND ORDER:

               COURT FURTI-IER FINDS: The foster mother indicates that
     it isn't her-responsibility to contact the Mother and that she would
     prefer that mother receive information through CYS, although she


                                       3
                                                                Circulated 11/09/2015 03:53 PM




     would communicate with Mother if Ordered to do so. The Mother
     complains that the foster parents are not calling her back when she
     leaves messages and that communication with the foster family is
     difficult. It is apparent that there is a communication breakdown
     between the Mother and the foster family and that lack of
     communication may hinder the reunification process if it cannot be
     remedied. The Mother has been attempting to obtain housing and
     is working with Tracy Fowler for mental health The Mother has
     been referred to blended case management, but has not heard from
     them. The Mother admittedly did not have a telephone for a period
     of time so she could not call for updates on the child. She is now
     working part-time and her schedule normally has her working
     during the allowed timeframe for her to call the foster home. The
     Father remains incarcerated and is working on programming while
     at the jail.

             THE COURT FURTHER ORDERS: The Mother's request to
     modify placement is denied at this time; however, she may renew
     said request if the communication with the foster home does not
     improve. The Agency shall continue to afford the Mother visit and
     the Agency shall have the discretion to adjust the location, type and
     frequency of visits; however, the Mother shall not be granted less
     than her current visit schedule. The Mother shall call the foster
     home up to three times per week for updates on the child and may
     call additionally in the event of an emergency. The Morrisroes shall
     call the Mother back if she is unable to reach them when she calls. If
     the Mother's phone is inoperable, she shall notify the
     Agency/ Caseworker immediately. The Mother shall schedule any
     necessary appointments for the child and shall attend all such
     visits. The Agency shall continue to provide Father bi-weekly
     updates on the child's progress and shall hand deliver such updates
     to the jail. The Mother shall continue to comply with all
     recommended mental health services and shall maintain her
     employment. The Mother shall continue her efforts to locate
     appropriate housing. The Mother shall maintain her sobriety and
     shall be subjected to random drug screens by the Agency.
             The matter shall be reviewed in one month


AUGUST 5, 2014, FINDINGS AND ORDER:

           , THE COURT FURTHER FINDS: The Agency requested that .
     the DCRF and both addendums thereto be admitted into evidence;


                                       4
                                                                        Circulated 11/09/2015 03:53 PM




     both parents' attorneys objected to certain information in the
     materials; therefore, the court will accept the DCRF and
     Addendums into evidence with.several caveats: (1) any.mention of
     a positive meth test for the mother shall be stricken, (2) the fact that
     mother was requested to supply medication information and failed
     to do so shall remain, (3) the reference to mother applying to social
     security in the second addendum shall be deleted and replaced
     with her applying for CHIP, (4) the letters from the paternal
     grandmother shall be stricken and not considered as she is not a
     party to the case, and (5) mention of father's criminal charges
     relating to the child shall be stricken, but it will remain noted that
     he remains incarcerated. The child has done well in the foster
     home. The Mother has only called the foster home 55% of the
     available times. Mother had not contacted the foster home from
     July 26 to August 4. Mother is currently not taking any of her
     prescribed medications nor is she following through with services.
     Father requests that the paternal grandfather be considered for
     kinship care.
             THE COURT FURTHER ORDERS: The Agency shall
     continue to afford mother supervised visits per the previously set
     schedule. The Mother must confirm the day before the visit as she
     has been. The Mother is to follow through with all medications and
     recommended services and procuring insurance. Mother to
     continue to contact foster home per previous schedule . If the
     Mother fails to confirm a visit or confirms but fails to be
     available/ show up for two visits, then the Agency shall request an
     immediate hearing to discuss reducing the visitation schedule. The
     mother shall attend all appointments for the child. The Agency to
     follow through with checking out the kinship request of J-+. R .



OCTOBER 7, 2014, FINDINGS AND ORDER:

      The Agency is recommending that Mother's and Father's parental rights
      be terminated and that the children be adopted. Attorney Alfieri-Causer
      stated that the termination petition would be filed in the near future. If the
      Petition is denied then the court would immediately schedule a further
      permanency review hearing and set in place a revised reunification plan.
      If the petition is granted then the court would direct the Agency to assure
      that the adoption proceeds in a timely manner. Since it is unknown at this
      point what the outcome will be the Court is directing the Agency to file
    . the termination'petition within the next ten: ( 10) days and directing the



                                            5
                                                                      Circulated 11/09/2015 03:53 PM




       deputy court administrator to schedule a hearing on the termination
       petitions as soon as the Court's schedule allows.

       ADDITIONAL ORDER:
       The Agency shall file their Petitions to Terminate Parental Rights within
       the next ten (10) days. The Deputy Court Administrator shall schedule
       hearing on the termination petitions as soon as the Court's schedule
       allows. Review hearing in this matter shall be held in approximately sixty
       (60) days.


       Based on the testimony and exhibits presented at the time of the
termination hearings, the court also finds as follows:
       Father has an extensive criminal history and has been sentenced to a
lengthy period of incarceration. Specifically, on or about August 21, 2014, Father,
   H. R.     '. was sentenced at Nos. 314~ 315, 316, and317 CR 2014 for four
separate incidents of arson all of which were Felonies in the first degree. The
aggregate sentence imposed at those captions was not less than eight-four (84)
months nor more than two hundred forty (240) months with credit for time
served of one hundred eighty-four (184) days. In addition, on or about August
26, 2014 at No. 156 CR 2014, Father was convicted in a jury trial of Possession
with Intent to Deliver a Controlled Substance, a Felony; Endangering the Welfare
of a Child, (F-3); Recklessly Endangering Another Person, (M-2); Possession of
Small Amount of Marijuana (M); and Simple Assault (M-2). He was sentenced to
a total of not less than eighteen (18) nor more than fifty-two (52) months
consecutive to all other case numbers. These convictions were as a result of
conduct involving X. T.R. On February 1, 2014, Father had placed, )(.J".12., who
was only several weeks old at the time, into scolding hot water. )(. 3'. l                                                                        Circulated 11/09/2015 03:53 PM




and when he came back the child was wet and crying and he noticed burns.
        .                                    .
However, since the bums were on the hands and feet and: X .:r:1                                                                      Circulated 11/09/2015 03:53 PM




was unsafe for the children to be in and that she had reached out for assistance.
· Mother also admitted that she was also smoking marijuana while she was
pregnant and residing with Father. Therefore, it is clear that the drug use and the
condition of the home wasn't just something that happened when -p. A, "R, and
X_:i!7~- were born; this was something that had built up over a long period of
time. The children were placed in foster care.
       Mother initially cooperated with her caseworker and followed the
reunification plan. She attended visits and interacted wi thtp. A-~    .l and   X ,J.R
She also attended medical appointments. Mother had admitted to her own
previous marijuana use but she had obtained a drug and alcohol evaluation and
was following her drug and alcohol treatment plan. However, Mother
immediately had issues regarding housing. She vacated the home that she and
Father had been residing, stayed with friends for some time and was homeless
for a period of time.
       Mother's initial cooperation with the Agency and progress waned. She
refused to continue to attend Alcoholics Anonymous and Narcotics Anonymous
meetings because she believed that it would endanger her and her children's
lives. However, the court finds no merit to this accretion and the court finds that
Mother was inappropriately attempting to use this as an excuse. This bizarre
explanation also reflects a pattern that Mother has of attempting to turn positive
suggestions into a negative in order to justify her inaction or her opinion - and,
as one of her caseworkers described it, "arguing until she is blue in the face."
Mother agrees that she did not work well with her initial counselor because she
"felt like she didn't listen to me;'' and, "because I didn't like her I didn't go (to
counseling)." Her case was closed out due to lack of contact. She now has a
counselor that she feels listens to her and she has been attending her
appointments regularly.
       Mother
        ~
               also failed
              . .    '
                           to follow
                          ..   . '
                                     through
                                        . .  with. . her . mental health
                                                :                  . .
                                                                         treatment
                                                                         '       .
plan. She was seeing Christopher Anderson at the Bradford Regional Medical


                                            8
                                                                      Circulated 11/09/2015 03:53 PM




Center. She was involved in the intensive outpatient program. He prepared an
assessment for Mother in March of 2014 and recommended that Mother attend
both individual and group therapy sessions. The court accepts his testimony that
Mother's sessions had to be" dragged out because she kept missing
appointments."1 Mother was eventually discharged from the program due to
noncompliance.
            Mother began missing visits and failed to maintain consistent contact with
her caseworker. Due to the lack of contact with her:"P·A ·R· land· X . .r.'R.r did not
have a strong bond or recognition of Mother and the visits were described as
"forced" and "strained." Also, Mother had difficulty emotionally attaching with
the boys. She did not understand how to interact with them. If the children
were fussy Mother didn't recognize it and did not respond to them. One
caseworker describing visits at Mother's apartment stated that "she (Mother) put
a movie in and then kind of zoned out on the bed." When caseworkers and other
service providers attempted to teach Mother to be more attentive and recognize
the children's cues, Mother was often very defiant. Again, a caseworker
described it as "she would argue until she was blue in the face." Mother has
been referred to services to assist her with development of her parenting abilities.
She has participated with some of these services but declined others.
            One clear example of Mother's inability to focus on the needs of the
children is her frequent use of her cellphone during visits. She won't put it down
and is "constantly texting or talking on the phone." These have not been
emergency calls. The Court finds that Mother reaches for her phone because she
literally can't get into the children's world and she wants to stay in hers - that
using her phone is a way to stay in the bubble of her world even when she is
with the children.
            There were also legitimate concerns regarding Mother leaving the twins in
~hefrcare sea.ts_qtiring v_isits.andnot_re~oving thei~ coats, etc. Moth~r_ad~tted
I
    All of the quotes in this opinion are from the court's notes.


                                                         9
                                                                   Circulated 11/09/2015 03:53 PM




that she had done this but asserted that it was appropriate to leave the children
strapped in their car seats because it was easier to feed them. She asserted that
she is trying to address the Agency's concerns about this. Caseworker Wolfe!
testified that Mother had extreme difficulty meeting the children's needs during
visits. She described one visit where both boys wanted fed and Mother would
give them a little to eat, then take the bottle away which would result in that
child crying hysterically, she would go to the other child and give him an ounce
or two, then back to the other. This resulted in both children crying hysterically
and, as caseworker Wolfe! described it, "it was not very nice to see." Caseworker
Wolfe! also testified that Mother was often not ready for visits: "many times we
showed up and she was not up."
       Mother indicated during her testimony that she understands that she may
appear to be not nurturing. She indicated that "it's because of my childhood. I
was molested, beat." She explained that she "went from place to place to place
as a ward of the state. I didn't know what baby talk is." However, she believed
that she could learn to be more nurturing if someone taught it to her.
       A clear example of Mother's defiance is her refusal to provide her work
schedule to her caseworker and attempt to alter her work schedule so that she
could attend visits. Mother works and McDonalds and has been asked to
provide her work schedule or change her schedule so that her work does not
interfere with her scheduled visits. She has repeatedly failed to provide her
work schedule to her caseworker in advance and has repeatedly called at the last
minute to advise the Agency that visits would have to be changed due to her
work. Mother testified that she didn't understand why her caseworker was
asking for her work schedule, "I didn't see the relevance." Another example is
Mother's request to have the children removed from the Morrisroe foster home
because: "she (Mrs. Morrisroe) was giving me attitude." Mother was also asked
to br~g_toy~ and other items for vis~ts. She didnot d~pute, that at times she.



                                         10
                                                                   Circulated 11/09/2015 03:53 PM




failed to do this but asserted that there are toys at the CYS offices and "why lug
three bags."
       Mother does have a current apartment that she and her current boyfriend
have kept relatively neat and organized (her boyfriend,     A. H.           ,, testified
that he does a majority of the housework as he is unemployed). However, this
apartment is above a bar/restaurant in downtown Bradford, Pennsylvania and it
is relatively small. Mother does not have it furnished in a condition that is
suitable for the children. Mother's current boyfriend and her 3 year old son are
also residing there.
       Mother's current boyfriend,:    A. H.         : is unemployed. He testified
that he has 4 children of his own and the youngest is 9 months old. His two
youngest children visit him every other weekend. He has not had any contact
with the two older children for years and "my parental rights for my middle
child were given up." He testified that he has a medical condition and is "very
hard of hearing." He testified, and Mother confirmed, that Mother is suffering
from seizures. He explained that "her whole body actually shakes and she can
have slight confusion." Mother will shake for 2 or 3 minutes and lose focus and
that this happens "1 or l 1/2 times a month." He explained that he is going to stay
with Mother and he recognizes when these seizures are coming on. He
explained that he does all of the cleaning in the home.
       Mother testified that her seizure condition excludes her from obtaining a
driver's license. She indicated that her "seizure disorder" started in January of
2012. She believes that she has a" disc that is putting pressure on my brain.
About 50% chance that is the cause." When caseworker Stacey Wolfe!
discovered that Mother was having seizures she had Mother show her all of her
prescriptions. It was evident that Mother was not taking her medications and
was not attending her mental health appointments. Caseworker Jonathan
Braeger testified that Mother also told him that she wasn't taking her seizure and ·
               •   '   :               •        :     •        •      t         •




mental health medications. He said that she indicated that she did not like the


                                           11
                                                                    Circulated 11/09/2015 03:53 PM




side effects of her medication and she could not afford them. He told her that
she could obtain medication assistance from the American Red Cross and the·
Destinations Bradford program. However, Mother refused to follow through.
Caseworker Braeger repeated a familiar theme: "most of the time we had
animosity from her. Very argumentative.       She would say that we were wrong."
         No medical testimony was presented regarding Mother's seizures or their
cause. The court does not accept Mother's assertions that a disc is pushing on
her brain; and, even if the court were to accept this assertion, it raises way more
serious concerns about Mother's ability to provide future care than is answers.
Therefore, a very significant issue remains regarding whether these seizures will
stabilize or become worse.
         Mother has a pattern of not taking her seizure and mental heal th
medications. Of course, her conditions and symptoms are exasperated if she
doesn't take her medication. Since the children would be at serious risk if
Mother had a seizure while they were in her care, this raises very serious safety
concerns.
         "P·A·'f2.· .and. X·:'.FR· remain in the Morrisroe foster home. Dawn Morrisroe
testified that she has been a foster parent for 12 years prior to February 2014. She
was initially reluctant to accept further foster children when the Agency
contacted her in February 2014. However, since the Agency was having
difficulty obtaining an appropriate foster home for 'P.A ·'R.t she agreed to accept
him on a short term basis. Then, when she was told that the Agency was having
a hard time finding a foster family willing to accept x ..:r.~., she agreed to accept
him as well. She also did not want these twin boys to be separated. It has been
demanding to provide care for the twins but she has become very bonded to
them and they are very bonded with her and her family. She has attended the
majority of their medical appointments and is working with service providers ·
regarding the children' s needs -.
     I     .    •        •     •




                                            12
                                                                              Circulated 11/09/2015 03:53 PM




       Mrs. Morrisroe initially agreed to provide care for the twins because she
believed that Mother had indicated a desire to work with her, the Agency and
service providers to have the children returned to her care. However, after initial
progress Mrs. Morrisroe became frustrated with Mother's lack of progress and
initiative. Doctor's appointments were scheduled only to be cancelled, at the
doctor's office, when Mother failed to show up. She would make suggestions to
Mother about providing care, such as not to put cereal in the children's bottles as
they were too young for it and it was not recommended by their doctor, and
Mother would not only ignore her but defiantly argue with her. After the
children were in placement for about 6 months Mother became very frustrated
with Mrs. Morrisroe and Mrs. Morrisroe became very frustrated with Mother.
Mother then, instead of focusing on improving her parental skills, focused on
constantly questioning Mrs. Morrisroe' s care for the boys and asserting that both
Mrs. Morrisroe and the Agency were in a conspiracy against her.
      'P.A-"R.   and X.J"."R· are extremely bonded to Mrs. Morrisroe. She
indicated that she will adopt both of them if that is an option, even if her
husband is unwilling to do so. She explained that her husband is close to the
boys and provides care for them but he is not certain that he wants to take on full
parental responsibilities for them. Mrs. Morrisroe testified that, even if her
husband is unwilling to adopt    -p. A,,Z.   i   and.x ·J":R .. she will. She very bluntly
indicated that her desire to care for -p.A. R. and:        x ..::r:~. will trump all other
                                                                  1



responsibilities and interests in her life.




                                                 13
                                                                        Circulated 11/09/2015 03:53 PM




AUTHORITY:
                                                     .                        .
       The Agency asserts
                    .
                          that the following statutory
                                               .
                                                       requirements for termination
                                                                          .
                                                                                    of

parental rights have been demonstrated in this case:


       (a) General rule. -- The rights of a parent in regard to a child may be
       terminated after a petition filed on any of the following grounds:

       (1) The parent by conduct continuing for a period of at least six months
       immediately preceding the filing of the petition either has evidenced a
       settled purpose of relinquishing parental claim to a child or has refused or
       failed to perform parental duties.

       (2) The repeated and continued incapacity, abuse, neglect or refusal of the
       parent has caused the child to be without parental care, control or
       subsistence necessary for his physical or mental well-being and the
       conditions and causes of the incapacity, abuse, neglect or refusal cannot or
       will not be remedied by the parent.

       ( 5) The child has been removed from the care of the parent by the court or
       under a voluntary agreement with an agency for a period of at least six
       months, the conditions which led to the removal or placement of the child
       continue to exist, the parent cannot or will not remedy those conditions
       within a reasonable period of time, the services or assistance reasonably
       available to the parent are not likely to remedy the conditions which led to
       the removal or placement of the child within a reasonable period of time
       and termination of parental rights would best serve the needs and welfare
       of the child.


23 Pa.C.S. §251 l(a)(l),(2) and (5).

       The grounds for terminating parental rights under Section 251 l(a)(2) are not

limited to affirmative misconduct. To the contrary, those grounds may include acts of

refusal as well as incapacity to perform parental duties. In re A.L.D., 797 A.2d 326, 337

(Pa.Super. 2002). Parents are required to make diligent efforts towards the reasonably

prompt assumption of full parental responsibilities, Id. at 340.

         In In re Geiger, 459 Pa. 636,331. A.2d ,172 (1975), our Supreme Court
       first announced the fundamental test in terminating parental rights   .



                                              14
                                                                          Circulated 11/09/2015 03:53 PM




         pursuant to section 251 l(a)(2). According to Geiger, three things must be
       · shown before a natural parent's rights in a child will be terminated: (1)
         repeated and continued incapacity, abuse, neglect or refusal must be.
         shown; (2) such incapacity, abuse, neglect or refusal must be shown to
         have caused the child to be without essential parental care, control or
         subsistence; (3) it must be shown that the causes of the incapacity, abuse,
         neglect or refusal cannot or will not be remedied. Id. at 173-174.

In Re R.H., 33 A.2d 95, 100 (Pa.Super. 2011). In R.H. the Superior Court focused on the

following factors when it upheld the trial court's termination of parental rights: parent

was ''minimally compliant" but she still failed to grasp and implement proper parenting

skills; she was argumentative with service providers and her caseworkers; and, her

participation was consistently "erratic" and without reasonable prospect of change.      Id. at

102-103.

        When addressing a request to terminate parental rights the Court is required to

"[g]ive primary consideration to the developmental, physical and emotional needs and

welfare of the child." 23 Pa.C.C. §251l(b). Further, "[t]he rights of a parent shall not be

terminated solely on the basis of environmental factors such as inadequate housing,

furnishings, income, clothing and medical care if found to be beyond the control of the

parent. Id.

       An inquiry into whether termination of parental rights would best serve the

developmental, physical and emotional needs and welfare of the child is a distinct aspect

of a termination hearing, to be undertaken only after the statutory requirements of section

251 l(a) have been met. Intangibles such as love, comfort, security, and stability are

involved when inquiring about the needs and welfare of a child. The court must also

discern the nature and status of the parent-child bond, paying close attention to the effect




                                             15
                                                                            Circulated 11/09/2015 03:53 PM




on the child of permanently severing the bond. In re C.P., 901 A.2d 516, 520 (Pa.Super.

2006), as cited. by, In re K.C.F., 928 A.2d 1046, 1049 (Pa.Super. 2007).
                                                                  .



        The burden of proof upon a petitioner in a termination proceeding is by clear and

convincing evidence:

            In termination cases, the burden is upon the petitioner to prove by clear
        and convincing evidence that the asserted grounds for seeking termination
        of parental rights are valid. . .. The standard of clear and convincing
        evidence is defined as testimony that is so 'clear, direct, weighty and
        convincing as to enable the trier of fact to come to a clear conviction,
        without hesitance, of the truth of the precise facts in issue.'


In the Interest of AS., 11 A.3d 473, 477 (2010)(citations omitted).

        When reviewing the evidence the Court, as the trier of fact, "is likewise free to

make all credibility determinations and resolve conflicts in the evidence." Id.

        A parent's right to the custody of his or her children is not absolute and has to be

balanced against a child's right to have proper parenting:

          A parent's basic constitutional right to the custody and rearing of ...
        [his] children is converted, upon the failure to fulfill ... parental duties, to
        the children's right to have proper parenting and fulfillment of [the
        child's] potential in a permanent and healthy, safe environment. There is a
        recognized connection between Pennsylvania law on termination of
        parental rights and the Adoption and Safe Families Act ... This act was
        designed to curb an inappropriate focus on protecting the rights of parents
        when there is a risk of subjecting children to long term foster care or
        returning them to abusive families.

Id. at 478 (citations omitted).




                                               16
                                                                             Circulated 11/09/2015 03:53 PM




 DISCUSSION

       · First, regarding Father, he has a substantial history of serious mental health

 concerns and, even with the time he has already served, he will be confined for at least

 the next 7 Y:i years and potentially for the next 23 years. He was convicted of harming

)(;1,?,;~· and his explanation behind how the injuries occurred was completely incredible.

 He has not responded to treatment in the past and it is unlikely that it will be safe for any

 minor children, including )(.J"."i(.. and-p.A. R. to be in his care at any time during the

 foreseeable future. He has no bond with: x.:rl-;-A~-;-Therefore, the Agency has

 demonstrated, by clear and convincing evidence, that there is a basis to terminate parental

 rights in accordance with 23 Pa.C.S. §251 l(a)(l),(2) and (5).

           Regarding Mother, she did make initial efforts regarding the reunification plan.

 She initially attended visits and participated in several programs to attempt to address her

 mental health and drug and alcohol concerns. Also, although some concerns still remain

 regarding her current apartment, her current living arrangement is a substantial

 improvement over the condition of the home she was residing in February 2014 when

x.:r."g.   and: -P.Al< · ·, were removed from her physical care. However, very serious

 concerns still remain.

           Mother is still detached from the children during visits. She is also detached from

 an adequate understanding of her parenting responsibilities. She admits that there is basis

 to the numerous reports regarding her lack of a nurturing mentality and approach. She

 asserts that she "can learn to be nurturing," but the record reflects that she has been given

 the opportunity to address her personal and parenting concerns and she has failed to do

 so. There
      .    is a repeated pattern . of. Mother: failing to follow. through.with
                          '                                               .
                                                                               services
                                                                                .    .
                                                                                        and
                                                                                          .




                                                17
                                                                         Circulated 11/09/2015 03:53 PM




requirements and attempting to cover this failure by blaming either the providers of

services or those asking.her to complete tasks for her lack of action. She refused to

continue to attend Alcoholics Anonymous and Narcotics Anonymous meetings

because she asserted that there might be individuals at those meetings who

would harm her or her children. She did not complete counseling as ordered

because she didn't like the counselor she was seeing and "felt like she didn't

listen to me." She didn't complete her mental health counseling with Christopher

Anderson at the Bradford Regional Medical Center because she didn't feel it was

helpful. She didn't take her medication for her seizure disorder and mental

health care because she didn't like the side effects and asserted she couldn't

afford them even though caseworker Braeger indicated that she could obtain

prescription assistance if she contacted the American Red Cross and/ or

Destinations Bradford.

       There is also an unproductive pattern regarding visits. Mother attended
some but missed a substantial amount of the scheduled visits. When she was
asked to help with the scheduling of the visits she refused to even provide her
work schedule. During the visits Mother's care of the children was questionable.
She did not understand how to interact and take care of them. She zoned out
and looked at her phone. When caseworkers and other service providers
attempted to teach Mother to be more attentive and recognize the children's
cues, Mother was often very defiant and, again, "she would argue until she was
blue in the face."
       The case of In re R.M.G., 997 A.2d 339 (Pa.Super.2010)providessubstantial

'guidance. In that'case the trial court accepteda Mother's assertionthat, since· she had·




                                             18
                                                                          Circulated 11/09/2015 03:53 PM




complied with many aspects of the reunification plan and making some progress, the goal

should not be changed from reunification to adoption. Mother testified and emphasized

that she had completed "classes in anger management, money management, and

parenting skills;" and, she had changed her living arrangements. Id. at 344.     The

Superior Court reversed, holding:

          Because the focus is on the child's best interests, a goal change to
        adoption might be appropriate, even when a parent substantially complies
        with a reunification plan. Where a parent's skills, including her judgment
        with regard to the emotional well being of her children, remain
        problematic, a goal change to adoption might be appropriate, regardless of
        the parent's compliance with a permanency plan. The agency is not
        required to offer services indefinitely, where a parent is unable to properly
        apply the instruction provided. Thus, even where the parent makes earnest
        efforts, the court cannot and will not subordinate indefinitely a child's
        need for permanence and stability to a parent's claim of progress and hope
        for the future.

Id. at 34 7 (citations omitted).


        The court appreciates Mother's honesty during her testimony when she
explained that she was harmed by her own childhood including being molested
and being in placement herself. The court accepts Mother's assertion that her
reactions and approach as an adult likely developed from events in her history
that she had no control over. However, the court has to focus on X .J"·'R. ;and
? A,'R,   regarding this matter. Since the court finds thatMother has been unable
to and will continue to be unable to provide proper parental care and control for
these children, the court also grants that Agency's request to terminate Mother's
Parental Rights.
WHEREFORE, we enter the following:




                                              19
                                                                            Circulated 11/09/2015 03:53 PM




IN THE INTEREST        OF:                IN THE COURT OF COMMON PLEAS OF

ADOPTION OF:                              McKEAN COUNTY, PENNSYLVANIA

INRE: X.J.R                               ORPHAN'S      COURT DIVISION

                                          NO. 42-14-0221-1




                                          ORDER


        AND NOW, this 30th day of March, 2015, after          review    of the        record

and after       an evidentiary         hearing     following      due notice,           the

court    makes the       following      findings      and judicial

determinations.


   1. Petitioner   has established        a legal basis                for
      terminating   the parental       rights    of the
      Respondent/Father,    .' f-t. R.        I, and                    _
      Respondent/Mother,    ,         A .c. to       X~           ::r. 'R.
              Date of Birth                      2014.

   2. The following     subsection(s)     of 23 Pa. C.S.A.
      §2511(a)establish       the basis for terminating    the
      Respondent's     parental   rights:

        (1) The parent by conduct continuing for a period of at least six months
        immediately preceding the filing of the petition either has evidenced a
        settled purpose of relinquishing parental claim to a child or has refused or
        failed to perform parental duties.

        (2) The repeated and continued incapacity, abuse, neglect or refusal of the
        parent has caused the child to be without parental care, control or
        subsistence necessary for his physical or mental well-being and the
        conditions and causes of the incapacity, abuse, neglect or refusal cannot or
        will not be remedied by the parent.



        (5) The· child has been removed from the care of the parent.by the,couit or .
        under a voluntary agreement with an agency for a period of at least six


                                             20
                                                                                                                           Circulated 11/09/2015 03:53 PM




                                                    months, the conditions which led to the removal or placement of the child
                                                    continue·to exist, the. parent cannot or will not remedy those conditions·
                                                    within a reasonable period of time, the services or assistance reasonably
                                                    available to the parent are not likely to remedy the conditions which led to
                                                    the removal or placement of the child within a reasonable period of time
                                                    and termination of parental rights would best serve the needs and welfare
                                                    of the child.

                     23 Pa.C.S. §251 l(a)(l), (2) and (5).


                                     3. Specific findings of fact have been set forth in the
                                                    Court's Memorandum              which is filed contemporaneously
                                                    with this Order.


                                     It is hereby ORDERED, ADJUDGED and DECREED THAT THE
                     PARENTAL RIGHTS OF:                                       1-t·°R.             ,   NATURAL FATHER;      AND,   A.C. I
                                                                           '         I
                                                                                              ..
                                             -, NATURAL MOTHER, TO                       X . J. "R. . 1     '.         ARE FOREVER

                     TERMINATED.                                   Any pending or subsequent                     adoption of: X. J".   R.
                                                                  • may continue without further notice to or
         '-.: consent of the above mentioned                                                           Respondents.
         :::· t           ;_, . .,        .··-,     .
                             ....
                              'I
                                          '..,/
                                          _ ... ,
                                                    ......
                                                    -·


         t_:'.:'.          ': :·. n·i                   ~:· -~-
         g; ·~~                            /~:-~ustody of                                                 shall remain with McKean
          i.., '·;           · ..=   ,,     (··-~


          '-'-ico:cirnty. Children and Youth Services.
·-;··,
I- .

                                                                                                           BY THE COURT:
              '-··   ·{
               n:,



                     Filed March 31, 2015
                     Clerk of Orphans' Court




                                                                                              21
                                                                           Circulated 11/09/2015 03:53 PM




IN THE INTEREST OF:                        IN THE COURT OF COMMON PLEAS OF

ADOPTION OF:                               McKEAN COUNTY, PENNSYLVANIA

IN RE: X.J.R.                              ORPHAN'S COURT DIVISION

                                           NO. 42-14-0221-1


IN THE COURT OF COMMON PLEAS OF McKEAN COUNTY, PENNSYLVANIA
ORPHANS COURT DIVISION



In Re: Adoption of
   x.T.R·
TO:·     A. c.
                                           NOTICE


On March 30TH, 2015, the Court entered a Decree terminating your parental rights to
       ~ . T. 'R   .      A true and correct copy of that Decree is attached. If you have any
questions about the attached Decree you should immediately contact your attorney, Daniel
Lang, Esq.


You are hereby notified and advised that you have a right to place certain information on file
with these adoption proceedings with the Clerk of Courts of McKean County and the
Department of Health or the Department of Welfare. There are two separate rights and they
are set forth in more detail on the two pages that are attached and made a part hereof. The
notice forms are as follows:
1. Notice to Birth Parents--Pennsylvania Adoption Medical History Registry.
2. Notice to Birth Parents--Consent to the Disclosure of Certain Identifying or Nonidentifying
Information Pertaining to the Birth Parents.




                                           a-------l~~p~:!f.
                                                        BYT~RT




                                               .        PRESDIENT JUDGE ·




                                                   22
                                                                           Circulated 11/09/2015 03:53 PM




IN THE INTEREST OF:                        IN THE COURT OF COMMON PLEAS OF

ADOPTION OF:                               ~cKEAN
                                               .
                                                  COUNTY, PENNSYLVANIA
                                                                .



IN RE: X.J.R.                              ORPHAN'S COURT DIVISION

                                           NO. 42-14-0221-1


IN THE COURT OF COMMON PLEAS OF McKEAN COUNTY, PENNSYLVANIA
ORPHANS COURT DIVISION



In Re: Adoption of

      X.·T. 'R.

TO:     H· 'R.
                                           NOTICE


On March 30TH, 2015, the Court entered a Decree terminating your parental rights to
      X . J". 'R .        A true and correct copy of that Decree is attached. If you have any
questions about the attached Decree you should immediately contact your attorney, Erik
Ross, Esq.


You are hereby notified and advised that you have a right to place certain information on fite
with these adoption proceedings with the Clerk of Courts of McKean County and the
Department of Health or the Department of Welfare. There are two separate rights and they
are set forth in more detail on the two pages that are attached and made a part hereof. The
notice forms are as follows:
1. Notice to Birth Parents-Pennsylvania   Adoption Medical History Registry.
2. Notice to Birth Parents--Consent to the Disclosure of Certain Identifying or Nonidentifying
Information Pertaining to the Birth Parents.




                                                           HN H. PAVLOCK
                                                        PRESDIENT JUDGE'




                                               23
                                                                             Circulated 11/09/2015 03:53 PM




Notice to Birth Parents Pennsylvania Adoption Medical History Registry
                         ·.                                                      ·.
This is to inform you about an adoption law provision relating to medical history information.
As the birth parent of a Pennsylvania born child, who is being or was ever adopted in the
past, you have the opportunity to voluntarily place on file medical history information. The
information which you choose to provide could be important to your child's present and future
medical care needs.
The law makes it possible for you to file current medical information, but it also allows you to
update the information as new medically related information becomes available. Requests to
release the information will be honored if the request is submitted by a birth child 18 years of
age or older. The law also permits that we honor requests for information as submitted by the
adoptive parents or legal guardians of adoptees who are not yet 18 years of age. All
information will be maintained and distributed in a manner that fully protects your right to
privacy.
You may obtain the appropriate form for you to file medical history information by contacting
the Adoption Medical History Registry. Registry staff are available to answer your questions.
Please contact them at
                                  Department of Public Welfare
                               Adoption Medical History Registry
                                      Hillcrest, Second Floor
                                      Post Office Box 2675
                              Harrisburg,   Pennsylvania 17105-2675
                                   Telephone: 1-800-227-0225
Medical history information forms may also be obtained locally by contacting one of the
following agencies:
 1. County Children and Youth Social Service Agency
2. Any private licensed adoption agency
3. Any County Court of Common Pleas




Notice to Birth Parents Right to Consent to the Disclosure of Identifying or
 Nonidentifylng   Information Pertaining to the Birth Parents
This is to inform you about an adoption law provision relating to consent by you to the.
disclosure of identifying or non identifying information concerning birth parents of a child who
· hasbeen adopted.




                                                 24
                                                                                Circulated 11/09/2015 03:53 PM




Cu~rent Pennsylvania adoption laws provide that adoption records must be sealed.
Adoption records can only be opened up by an order of court entered by a judge upon
      .                             .                            .                            .

petition of an adopted person supported by cause shown. However, even when the record is
opened the court will not reveal any information that would disclose the identity of the birth
parents. The identity of birth parents can never be disclosed without their consent.
Usually when there is a request for the identification of birth parents the judge will appoint an
agency, such as Children & Youth Services, to locate the birth parents to obtain their
consent. If the birth parents are never located then information concerning the identity of the
birth parents will never be disclosed to an adopted person.
The law now makes it possible for you to file a consent granting permission for the court or
the Department of Health to disclose the information contained in the adopted person's
original certificate of birth, or any other identifying or nonidentifying information pertaining to
the birth parents. Therefore you may file a consent now or at any time hereafter with the
Clerk of Courts of McKean County and with the Pennsylvania Department of Health, Bureau
of Vital Statistics, to permit the disclosure of this information.
If both birth parents give their consent the information on the birth certificate may be
disclosed. If only one birth parent gives consent only the identity of the consenting parent
shall be disclosed. Birth parents are entitled to update those records as necessary to reflect
the birth parent's current address or any other information pertaining to the birth parents.
Furthermore, if a birth parent gives consent that birth parent may later on withdraw that
consent by filing a withdrawal of consent form with the Clerk of Courts and the
Pennsylvania Department of Health, Bureau of Vital Statistics.
The Pennsylvania Department of Health has a right to prescribe by regulation the procedure
and forms to be utilized for the giving, updating and withdrawal of said consent. You should
contact an office of the Pennsylvania Department of Health for further information on this.




                                                  25